Mr. Justice Garrigues
delivered the opinion of the court:
Plaintiff alleges that he is the owner and entitled to the immediate possession of the land in controversy, which defendant unlawfully with-holds. The first defense is a denial, the second pleads actual possession under claim and color of title made in good faith, and the payment of taxes for seven successive years, while the third is the same, except that it alleges the land is vacant-and unoccupied. Defendant’s title had its inception in, and rests upon a tax deed delivered to him March 25, 1901, and recorded June 3, 1905. The only question in the case is the validity of this tax deed. It was offered in evidence by the defendant as color of title, to which plaintiff objected upon the ground that it did not support color of title, because it had not been recorded seven years prior to bringing -the suit. The objection-was sustained. ' In-this ruling, the trial court-was right. This court has held that the seven years’ statute of limitations does not commence to run *259against a tax deed relied upon as color of title, until the deed is recorded. It being only four years froth the time the tax deed was recorded, to the bringing of this suit, it follows that the deed does not support claim and color of title. — Sayre v. Sage, 47 Colo. 560. Affirmed.
Mr. Justice Musser and Mr. Justice Hill concur.